 

Exhibit 10.2

 

AMENDMENT, made as of December 15, 2004 (the “Effective Date”) to the AMENDED
AND RESTATED EMPLOYMENT AGREEMENT dated July 31, 1997, as amended and restated
through September 14, 2004 (the “Agreement”), by and between PATINA OIL & GAS
CORPORATION, a Delaware Corporation (the “Company”), and THOMAS J. EDELMAN
(“Executive”).

 

WHEREAS, simultaneously with the adoption of this Amendment, the Company is
entering into the Agreement and Plan of Merger dated as of December 15, 2004
among Noble Energy, Inc., Noble Energy Production, Inc. and the Company (the
“Merger Agreement”), which provides for the merger of the Company with and into
Noble Energy Production, Inc. (the “Merger”), as further described therein; and

 

WHEREAS, Executive and the Company desire to clarify the application of certain
provisions of the Agreement in the event the Merger is consummated;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1. Effectiveness.

 

(a) This Amendment shall be effective as of the Effective Date, provided,
however, that in the event the Merger is not consummated and the Merger
Agreement is terminated in accordance with its terms, Section 2 of this
Amendment shall be null and void ab initio and of no further force or effect.

 

(b) Subject to Section 1(a) and except as provided in Section 2, the terms and
conditions of the Plan as in effect immediately prior to the Effective Date
shall continue to be in effect on and after the Effective Date.

 

2. Amendment.

 

(a) A proviso shall be added to the last sentence of Section 6.1(a) of the
Agreement, so that such last sentence of Section 6.1(a) shall be amended to read
as follows:

 

“The Termination Amount shall consist of

 

two and one-half times the sum of:

 

  (i) the Base Salary;

 

  (ii) the greater of (a) the Target Bonus or (b) the Bonus paid or payable with
respect to the year prior to the year in which Executive’s employment was
terminated;

 



--------------------------------------------------------------------------------

(iii) 100 percent of the contribution the Company would have made to the
Executive’s 401(k) account for the year in which Executive’s employment was
terminated; and

 

(iv) 100 percent of the Matching Deferral (as defined in the Company’s Deferred
Compensation Plan for Select Employees (the “Deferral Plan”)) for the year in
which Executive’s employment was terminated, assuming the Executive deferred the
maximum amount pursuant to the Deferral Plan;

 

provided, however, that in the context of the Change in Control contemplated by
the Agreement and Plan of Merger dated as of December 15, 2004 among Noble
Energy, Inc., Noble Energy Production, Inc. and the Company, regardless of the
timing of the consummation of such Change in Control and termination of
Executive’s employment, the Termination Amount shall equal two and one-half
times the sum of the amounts in clauses (i), (ii), (iii) and (iv) above, except
that for this purpose (A) the amount referred to in clause (i) above shall be
deemed to be the Base Salary for 2004, (B) the amount referred to in clause (ii)
above shall be deemed to be the amount of the Bonus actually paid to the
Executive in 2004 in respect of the Company’s 2003 fiscal year plus $1.5 million
(representing the amount payable to Executive under the Company’s “Long Term
Incentive Program for Chief Executive Officer”), (C) the amount referred to in
clause (iii) shall be deemed to be $23,075 and (D) the amount referred to in
clause (iv) shall be deemed to be $75,250.”

 

3. Governing Law.

 

This Amendment shall be construed, interpreted and governed in accordance with
the laws of the State of New York, without reference to rules relating to
conflicts of law.

 

4. Counterparts.

 

This Amendment may be executed in two or more counterparts, each of which will
be deemed an original.

 

2



--------------------------------------------------------------------------------

PATINA OIL & GAS CORPORATION,     By:  

/s/ David J. Kornder

       

Name: David J. Kornder

       

Title: Executive Vice President

/s/ Thomas J. Edelman

Thomas J. Edelman

 

3